Not for publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 15-1601

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                             JOHN TAPLEY,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]


                                 Before

                  Torruella, Stahl, and Barron,
                         Circuit Judges.


     Jon A. Haddow and Farrell, Rosenblatt & Russell on brief for
appellant.
     Thomas E. Delahanty II, United States Attorney, and Renée M.
Bunker, Assistant United States Attorney, on brief for appellee.


                          February 5, 2016
             STAHL,     Circuit    Judge.         John    Tapley    pled    guilty   to

possessing    child     pornography           after    having    sustained    a   prior

conviction for unlawful sexual contact with a minor, in violation

of 18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2).                      Tapley's guilty plea

was conditioned on his right to seek appellate relief from the

district court's denial of his motion to suppress.                     Discerning no

error, we AFFIRM.

                             I. Facts & Background

             In    January        2013,        after     experiencing        technical

difficulties with his laptop computer, Tapley left the computer

for repairs at Computer Essentials, a repair shop in Ellsworth,

Maine.   Shortly thereafter, a technician by the name of Robert

Harriman was assigned to assess and repair the computer.

             In   the   course     of     a    routine    diagnostic       evaluation,

Harriman discovered several pictures depicting young, but fully-

clothed girls who appeared to Harriman to be under the age of ten,

as well as a picture of an approximately fourteen to eighteen-

year-old girl standing nude in a shower.                    In reviewing Tapley's

internet search history, Harriman discovered searches for topics

such as "preteen porn." Finding these items "disturbing," Harriman

searched the Maine sex offender registry and determined that Tapley

was on it.

             Harriman contacted the Ellsworth Police Department and

reported his findings to Officer Gil Jameson.                      After consulting


                                              - 2 -
with a detective, Officer Jameson determined that Tapley had not

broken any laws.      Officer Jameson called Computer Essentials and

left a message with Harriman's manager informing Harriman of his

conclusion.      In an incident report, Officer Jameson wrote that

"[t]he case can be closed."

              Harriman remained "alarmed" by what he had seen and "did

not   feel    comfortable"   completing   his    work   and   returning   the

computer to Tapley.      On his own initiative, Harriman conducted a

further search of the computer, and this time found a set of videos

appearing to depict young children performing sexual acts.

              Harriman again called Officer Jameson with his findings.

In turn, Officer Jameson spoke with Detective Alan Brown of the

Hancock County Sheriff's Department.            In short order, Detective

Brown visited Computer Essentials and took possession of the

laptop.      Based on the information provided by Harriman, Detective

Brown applied for, and received, a warrant to search the computer.

That search resulted in Tapley's indictment for possession of child

pornography.

              In proceedings before the district court, Tapley moved

to suppress the evidence against him, arguing that Harriman's

second search had been performed in violation of the Fourth

Amendment and that, absent the information provided by Harriman

from that search, Detective Brown's search warrant lacked probable

cause.    On the report and recommendation of a magistrate judge,


                                     - 3 -
the district court denied the motion to suppress, reasoning that

Harriman had acted solely as a private citizen and not as an agent

of the government.     See United States v. Tapley, No. 1:14-cr-

00080-JAW, 2014 WL 6679127, at *2 (D. Me. Nov. 25, 2014).

           Tapley entered a guilty plea conditioned on his right to

seek appellate review of the denial of his motion to suppress.

See Fed. R. Crim. P. 11(a)(2).   The district court later sentenced

Tapley to a prison term of 120 months.

                           II. Discussion

           We review the district court's denial of a motion to

suppress by means of a two-tiered inquiry. United States v. White,

804 F.3d 132, 136 (1st Cir. 2015).    The district court's factual

findings are reviewed for clear error, and its legal conclusions

de novo.   Id.   A finding of fact will amount to clear error "only

if, after considering all the evidence, we are left with a definite

and firm conviction that a mistake has been made."   United States

v. Mousli, 511 F.3d 7, 11 (1st Cir. 2007) (quoting United States

v. Ferreras, 192 F.3d 5, 9-10 (1st Cir. 1999)).    "So long as any

reasonable view of the evidence supports the decision, the district

court's ruling will be upheld."     United States v. McLellan, 792
F.3d 200, 212 (1st Cir. 2015).

           "The Fourth Amendment's protection against unreasonable

searches and seizures applies only to government action and not

'to a search or seizure, even an unreasonable one, effected by a


                                  - 4 -
private individual not acting as an agent of the [g]overnment.'"

United States v. Silva, 554 F.3d 13, 18 (1st Cir. 2009) (quoting

United States v. Jacobsen, 466 U.S. 109, 113 (1984)). To determine

whether a private party acts as an agent of the government, we

consider three factors: (1) "the extent of the government's role

in instigating or participating in the search"; (2) "its intent

and the degree of control it exercises over the search and the

private party"; and (3) "the extent to which the private party

aims   primarily   to   help   the    government   or    to   serve   its    own

interests."   Id. (quoting United States v. Pervaz, 118 F.3d 1, 6

(1st Cir. 1997)).

           Applying these criteria to the facts before us, we have

little difficulty concluding that Harriman acted as a private

individual and not as an agent of the government in searching

Tapley's   computer.     As    we    have   described,   Harriman     in    fact

undertook two separate searches.            The first was indisputably in

Harriman's capacity as a private citizen.                As an employee of

Computer Essentials, Harriman was assigned to assess Tapley's

laptop, to diagnose the technical problems it was experiencing,

and to conduct the necessary repairs.          In the course of a routine

evaluation, Harriman encountered the photographs of young children

which prompted his initial telephone call to Officer Jameson.

           The second search, on the other hand, was conducted after

the initial contact with Officer Jameson, prompting Tapley to


                                       - 5 -
contend that Harriman undertook this search as an agent of the

government. This argument is unconvincing when considered in light

of the determinative factors.

            There is no evidence suggesting that Harriman's second

search was instigated by the government, or that the government

participated in, or controlled, that search in any way.          To the

contrary, Officer Jameson left a message for Harriman informing

him that Tapley had not broken the law, and he made a note in his

file indicating that "[t]he case can be closed."       In other words,

as far as Officer Jameson was concerned, there was no further

investigative work to be done.       But Harriman remained "alarmed"

and "did not feel comfortable" returning the laptop to Tapley

without further review of its contents.         Therefore, entirely on

his   own   initiative   and   without   the   government's   direction,

control, or knowledge, Harriman undertook the second search.

            We must also consider Harriman's intent in order to

assess whether his primary aim was to help the government.          See

Silva, 554 F.3d at 18. The district court concluded, and we agree,

that "Harriman's motive is difficult to discern."       Tapley, 2014 WL
6679127, at *2.     In a written statement provided to Detective

Brown, Harriman indicated that, even after receiving the message

from Officer Jameson that Tapley had not broken the law, he

remained "alarmed" and "did not feel comfortable . . . releasing

[the laptop] to Mr. Tapley."        Therefore, he "decided to look


                                    - 6 -
further before [he] contacted Mr. Tapley and released [the laptop]

to him."       The district court thus concluded that "whether Mr.

Harriman searched the computer because of a strong personal belief,

a desire to assist law enforcement, or a company policy, is not

apparent."     Id.   We agree that there is simply not enough in the

record to suggest that Harriman's aim was "primarily to help the

government."1     Silva, 554 F.3d at 18; see also United States v.

Cameron, 699 F.3d 621, 638 (1st Cir. 2012) (noting that the

defendant bears the burden to show that the party conducting the

search "did what it did to further the government's interest,"

even if the record does not reflect an alternative interest).

                            III. Conclusion

           For the reasons we have described, we conclude that

Harriman acted as a private individual and not as an agent of the

government in searching Tapley's computer.          Thus, there was no

Fourth   Amendment    violation.   The   district   court's   denial   of

Tapley's motion to suppress is AFFIRMED.


           1We find Tapley's reliance on United States v. Barth,
26 F. Supp. 2d 929 (W.D. Tex. 1998), to be both factually and
legally misplaced.   There, the court concluded that a computer
repairman had acted as a government agent in searching the
defendant's hard drive for child pornography, but the repairman
was an FBI informant and he conducted his search while the
government's investigation was ongoing. Id. at 932-36. What is
more, Barth applied a two-factor test focusing on the government's
knowledge or acquiescence and the private party's intent. Id. at
935. We expressly rejected this test as "oversimplified or too
general" in Pervaz, where we adopted this Circuit's three-factor
inquiry described above. See 118 F.3d at 5-6.


                                   - 7 -